Per Curiam. This claim arises out of an incident that occurred on April 26, 1978. Alfonso Viscarrondo, Claimant, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on April 26,1978, the Claimant was struck by an automobile as he was riding his bicycle. The incident occurred at the intersection of Addision and Racine, Chicago, Illinois. The driver of the automobile did not stop after striking the Claimant. The Claimant was taken to Illinois Masonic Hospital for treatment of his injuries. 2. The issue presented to the Court is whether an injury incurred as a result of the reckless operation of a motor vehicle, including leaving the scene of the accident, may be the basis for an award under the Act. 3. In In re Roberta L. Stevens (1976), 75-CV-276 the Court held: “It is the opinion of this Court that the Illinois General Assembly did not intend to include compensation for nonintentional motor vehicle offenses.” While a hit and run case is a crime, it is not one of the crimes specifically enumerated in the Act as being the basis of a claim under the Act. It is therefore hereby ordered, that this claim be and is hereby denied.